Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment filed on 01/24/2022. By this 
amendment,
Claims 1, 2, 4, 6-17, 19, and 20 have been amended.
Claim 21 is a new claim.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-3, 11-12, 16-18, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam et al. (US 2020/0067524, hereafter Nam), in view of Kim et al. (US 2012/0203955, hereafter Kim)
	With respect to independent claim 1, Nam recites
a memory controller for controlling an operation of a memory device, comprising (disclosing data source #110 and data target #160. The data source #110 accesses the source data #142 stored at local data storage #130 (para 0024), and the data target #160 may be any kind of data server or data storage system (para 0025); thereby, both the data source #110 and data target may be considered as a memory controller or unit of a memory controller of a computer system (paras 0022-0025; see also para 0026); and the memory controller may be considered as a memory controller #1018 of a computing device #1000 (paras 0068-0069; fig. 10 and relevant texts; see also paras 0027 and 0071))
a buffer configured to temporarily store original data chunks input from an external host or compression data chunks generated by compressing the original data chunks; (disclosing buffer #404 of input queue #403 stores source data #142 from a local data storage #130, which may be located external to the data source #110 (para 0024), and storing corresponding compressed data, which is target data #144, in buffer #404 of network queue #402 (paras 0048 and 0050). Since the local data storage #130 may be located inside of or external to the data source #110; then when the local data storage #130 is located external to the data source #110, the local data storage #130 may be managed by a computer or a 
a data compressor configured to compress the original data chunks to be stored in the buffer or (disclosing compressing source data, considered as original data chunks, and storing the compressed data chunks in a buffer #404 (para 0054)) decompress the compression data chunks stored in the buffer; and (disclosing storing the decompressed data chunks in one of the buffers #404 (para 0059))
a write controller configured to control the data compressor to: (disclosing the data compression system #120 retrieves or receives the data chunks, which are considered as original data chunks, from a local data storage #130 for a compression, and transmits the compressed data chunks over a network #150 (para 0022; see also para 0024). The above process appears to be managed by some mechanism that controls the buffers #404 and a compressor that compresses data chunks from the local data storage #130 prior to store the compressed data chunks in the buffer #404; and thereby, the mechanism may include or considered as a write controller)
compress the original data chunks before being stored in the buffer and (disclosing compressing source data #142 before storing target data #144, which is compressed data, in buffer #404 (para 0022; fig. 1)
determine data chunks to be stored in the buffer after compressing data chunks; (disclosing compressing data chunks and storing the compressed data chunks in one of the buffer #404 (para 0054))
decompress the compression data chunks stored in the buffer; and (disclosing decompress the target data #144 stored in buffer #404 (para 0027; fig. 4B)
provide decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer. (disclosing sending decompressed data generated by decompressing the compressed data stored in buffer #404 of network interface #182 (fig. 4B) to the remote data storage #180 (fig. 4B) based on data stored in buffer #404 of output queue #413 (paras 0051-0052)
Nam discloses
determine data chunks to be stored in the buffer after compressing data chunks
But Nam does not explicitly disclose
determine data chunks to be stored in the buffer among the original data chunks and the compression data chunks based on a size of the compression data chunks
However, Kim discloses storing compressed data CD in an 8-Kbyte unit buffer when compressed data CD is greater than 4 Kbyte and 8 Kbytes or less, or storing uncompressed original data OD in the 8-Kbyte unit buffer if the compressed data CD is greater than 8 Kbytes (para 0062). That means storing the compressed data or uncompressed original data in the 8-Kbyte unit buffer depends on a size of the compressed data. Thus, this method is analogous to what has been done by Nam.
Nam discloses
provide decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer	

provide decompression data chunks generated by decompressing the compression data chunks, or the original data chunks stored in the buffer to the memory device based on the data chunks stored in the buffer
	However, Kim discloses transmitting decompressed data or original data OD to the host #200 (para 0060). The decompressed data or the original data OD is stored in the 8-Kbyte unit buffer (para 0062). Thus, this method is analogous to what has been done by Nam.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing compressed data and decompressed data of Nam, to include the method of storing compressed data and decompressed data of Kim. Therefore, the combination discloses determine data chunks to be stored in the buffer among the original data chunks and the compression data chunks based on a size of the compression data chunks; and provide decompression data chunks generated by decompressing the compression data chunks, or the original data chunks stored in the buffer to the memory device based on the data chunks stored in the buffer. The person of ordinary skill in the art would have been motivated to apply the modification for applying methods for performing compression based on compression ratio; and thereby, read and write speed of the data processing is increased and the durability of the NAND flash memory is increased. (Kim, paras 0072-0074))

With respect to claim 2, the combination of Nam and Spencer recites
The memory controller according to claim 1, wherein the data compressor comprises a data compression engine configured to compress the original data chunks and (disclosing the data compression engine that may compress the uncompressed data chunks, considered as the original data chunks, using one of multiple compression algorithms based on the performance factor (Nam, para 0006); disclosing a data compression engine may comprise a compression engine and a decompression engine called “compression/decompression engine” (Spencer, para 0007)) generate compression information about the compression data chunks. (Nam, disclosing the performance monitor #122 may update the performance information using the identity of the particular compression algorithm used for a data chunk(s); and that means the updated performance information would be associated with the tracking of the compression ratio (para 0054); thereby, the updated performance information may be considered as compression information about the compressed data chunks)

With respect to claim 3, Nam recites
The memory controller according to claim 2, wherein the compression information includes at least one of compression result information and compression size information. (disclosing the compression information would be associated with the tracking of the compression ratio (para 0054), including comparing the size of the pre-compression with the size of post-compression of data chunk (para 0034))

With respect to independent claim 11, Nam recites
A method (abstract) of operating a memory controller for controlling an operation of a memory device, the method comprising: (disclosing a memory controller #1018 that manages operations of memory #1006 and storage device #1008 (para 0069; fig. 10 and relevant texts; see also paras 0027 and 0071))
receiving original data chunks from an external host; (disclosing receiving data chunks for compression from a client or customer computer system #110, which may be considered as an external host. The data chunks may be considered as original data chunks (para 0024))
compressing the original data chunks; (disclosing the compression module #126 of the client or customer computer system #110 may compress the received data chunks, which is considered as the original data chunks (para 0006 and 0031))
 	storing compressed data chunks, generated by compressing the original data chunks, in a buffer; and (disclosing compressing data chunks and storing the compressed data chunks in one of the buffer #404 (para 0054)) 
decompressing the compression data chunks stored in the buffer; and (disclosing the compressed data chunks, which are stored in one of the buffers #404 (para 0051; fig. 4B, #412 and #404), are decompressed by the data decompression system #170 before being sent to the remote data storage #180 (fig. 4B and relevant texts))
providing decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer. (disclosing sending decompressed data generated by decompressing the compressed data stored in buffer #404 of network interface #182 (fig. 4B) to the remote data storage #180 (fig. 4B) based on data stored in buffer #404 of output queue #413 (paras 0051-0052)

storing compressed data chunks, generated by compressing the original data chunks, in a buffer
But Nam does not explicitly disclose
storing compression data chunks generated by compressing the original data chunks, or the original data chunks, in a buffer based on a size of the compression data chunks
	However, Kim discloses storing compressed data CD in an 8-Kbyte unit buffer when compressed data CD is greater than 4 Kbyte and 8 Kbytes or less, or storing uncompressed original data OD in the 8-Kbyte unit buffer if the compressed data CD is greater than 8 Kbytes (para 0062). That means storing the compressed data or uncompressed original data in the 8-Kbyte unit buffer depends on a size of the compressed data. Thus, this method is analogous to what has been done by Nam. 
	Nam discloses
providing decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer	
But Nam does not explicitly disclose
providing decompression data chunks generated by decompressing the compression data chunks, or the original data chunks stored in the buffer to the memory device based on data chunks stored in the buffer

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing compressed data and decompressed data of Nam, to include the method of storing compressed data and decompressed data of Kim. Therefore, the combination discloses storing compression data chunks generated by compressing the original data chunks, or the original data chunks, in a buffer based on a size of the compression data chunks; and providing decompression data chunks generated by decompressing the compression data chunks, or the original data chunks stored in the buffer to the memory device based on data chunks stored in the buffer. The person of ordinary skill in the art would have been motivated to apply the modification for applying methods for performing compression based on compression ratio; and thereby, read and write speed of the data processing is increased and the durability of the NAND flash memory is increased. (Kim, paras 0072-0074))

With respect to claim 12, Nam recites
The method according to claim 11, wherein the compressing of the original data chunks includes generating compression result information (para 0034) in which a size of each original data chunk is compared with a size of a corresponding compression data chunk or compression size information indicating a size of each compression data chunk. (disclosing 

With respect to independent claim 16, Nam recites
A storage device, comprising: (disclosing a storage device #1008 (fig. 10 and related texts))
a memory device; (data storage #180 (figs. 1 and 4B))
a buffer configured to temporarily store original data chunks input from an external host or compression data chunks generated by compressing the original data chunks; and (disclosing buffer #404 of input queue #403 stores source data #142 from a local data storage #130, which may be located external to the data source #110 (para 0024), and storing corresponding compressed data, which is target data #144, in buffer #404 of network queue #402 (paras 0048 and 0050))
 a memory controller configured to: (memory controller #1018 (para 0069))
compress the original data chunks to be stored in the buffer and then provide the compression data chunks by compressing the original data chunk to the buffer, (disclosing compressing source data #142 stored in buffer #404, and storing the compressed source data, as target data #144, in buffer #404 (paras 0048, 0050, and fig. 4A)) 
decompress the compression data chunks stored in the buffer and (disclosing decompressing target data #144, which is compressed data, stored in buffer #404 (paras 0022 and 0051; see also para 0027; fig. 4B) then provide decompression data chunks generated by decompressing the compression data chunks to the memory device based on data chunks stored in the buffer, and (disclosing sending the decompressed data, which is store data #146 (fig. 4B), to a remote data storage #180 (para 0052; fig. 4B; see also paras 0057 and 0059)
control operations of the memory device and the buffer so that the decompression data is stored in the memory device. (disclosing a control operation that stores decompressed data #146 from buffer #404 to a remote data storage #180 (para 0027; fig. 4B))
Nam discloses
a buffer configured to temporarily store original data chunks input from an external host or compression data chunks generated by compressing the original data chunks 
But Nam does not explicitly disclose
a buffer configured to temporarily store original data chunks input from an external host or compression data chunks generated by compressing the original data chunks based on a size of the compression data chunk
However, Kim discloses storing compressed data CD in an 8-Kbyte unit buffer when compressed data CD is greater than 4 Kbyte and 8 Kbytes or less, or storing uncompressed original data OD in the 8-Kbyte unit buffer if the compressed data CD is greater than 8 Kbytes (para 0062). That means storing the compressed data or uncompressed original data in the 8-Kbyte unit buffer depends on a size of the compressed data. Thus, this method is analogous to what has been done by Nam.
Nam discloses
decompress the compression data chunks stored in the buffer and then provide decompression data chunks generated by decompressing the compression data chunks to the memory device based on data chunks stored in the buffer

decompress the compression data chunks stored in the buffer and then provide decompression data chunks generated by decompressing the compression data chunks or the original data chunks stored in the buffer to the memory device based on data chunks stored in the buffer
However, Kim discloses transmitting decompressed data or original data OD to the host #200 (para 0060). The decompressed data or the original data OD is stored in the 8-Kbyte unit buffer (para 0062). Thus, this method is analogous to what has been done by Nam.
Nam discloses
control operations of the memory device and the buffer so that the decompression data is stored in the memory device
But Nam does not explicitly disclose
control operations of the memory device and the buffer so that the decompression data chunks or the original data chunks stored in the buffer are stored in the memory device
However, Kim discloses the memory controller controls original data and decompressed data to be stored in the flash memory (paras 0039-0040). The original data is stored in buffer #50 and transmitted to the flash memory (para 0043), and the original data may be considered as decompressed data (para 0060). Thus, this method is analogous to what has been done by Nam.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing compressed data and decompressed data of Nam, to include the method of storing compressed data and 

With respect to claim 17, Nam recites
The storage device to claim 16, wherein the memory controller is further configured to generate compression information about the compression data chunks. (Nam, disclosing the performance monitor #122 may update the performance information using the identity of the particular compression algorithm used for a data chunk(s); and that means the updated performance information would be associated with the tracking of the compression ratio (para 0054); thereby, the identity of a particular compression algorithm may be considered as compression information about the compressed data chunks)


The storage device according to claim 17, wherein the compression information (see the rejection for claim 17) includes at least one of compression result information and compression size information. (disclosing determining the overall compression ratio associated with a compressed chunk by comparing the size of the pre-compression of a chunk with the post-compression size of the chunk; therefore, the determination would provide at least a compression result. In addition, the compression ratio may include the pre-compression length or size of the chunk (para 0034))

With respect to independent claim 21, Nam recites
A memory controller, comprising: (disclosing data source #110 and data target #160. The data source #110 accesses the source data #142 stored at local data storage #130 (para 0024), and the data target #160 may be any kind of data server or data storage system (para 0025); thereby, both the data source #110 and data target may be considered as a memory controller or unit of a memory controller of a computer system (paras 0022-0025; see also para 0026); and the memory controller may be considered as a memory controller #1018 of a computing device #1000 (paras 0068-0069; fig. 10 and relevant texts; see also paras 0027 and 0071))
a buffer configured to store original data chunks input from a first external or compression data chunks generated by compressing the original data chunks; (disclosing buffer #404 of input queue #403 stores source data #142 from a local data storage #130, which may be located external to the data source #110 (para 0024), and storing corresponding 
a data compressor configured to compress the original data chunks to be stored in the
buffer or (disclosing compressing source data, considered as original data chunks, and storing the compressed data chunks in a buffer #404 (para 0054)) decompress the compression data chunks stored in the buffer; and (disclosing storing the decompressed data chunks in one of the buffers #404 (para 0059))
a write controller configured to control the data compressor to: (disclosing the data compression system #120 retrieves or receives the data chunks, which are considered as original data chunks, from a local data storage #130 for a compression, and transmits the compressed data chunks over a network #150 (para 0022; see also para 0024). The above process appears to be managed by some mechanism that controls the buffers #404 and a compressor that compresses data chunks from the local data storage #130 prior to store the compressed data chunks in the buffer #404; and thereby, the mechanism may include or considered as a write controller)
compress the original data chunks before being stored in the buffer, (disclosing compressing source data #142 before storing target data #144, which is compressed data, in buffer #404 (para 0022; fig. 1)
determine data chunks to be stored in the buffer after compressing data chunks, (disclosing compressing data chunks and storing the compressed data chunks in one of the buffer #404 (para 0054))
decompress the compression data chunks stored in the buffer, and (disclosing decompress the target data #144 stored in buffer #404 (para 0027; fig. 4B))
provide decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer. (disclosing sending decompressed data generated by decompressing the compressed data stored in buffer #404 of network interface #182 (fig. 4B) to the remote data storage #180 (fig. 4B) based on data stored in buffer #404 of output queue #413 (paras 0051-0052)
Nam discloses
determine data chunks to be stored in the buffer after compressing data chunks
But Nam does not explicitly disclose
determine data chunks to be stored in the buffer among the original data chunks and the compression data chunks based on a size of the compression data chunks
However, Kim discloses storing compressed data CD in an 8-Kbyte unit buffer when compressed data CD is greater than 4 Kbyte and 8 Kbytes or less, or storing uncompressed original data OD in the 8-Kbyte unit buffer if the compressed data CD is greater than 8 Kbytes (para 0062). That means storing the compressed data or uncompressed original data in the 8-
Nam discloses
provide decompression data chunks generated by decompressing the compression data chunks stored in the buffer to the memory device based on data chunks stored in the buffer
But Nam does not explicitly disclose
provide decompression data chunks generated by decompressing the compression data chunks or the original data chunks stored in the buffer to a second external based on the data chunks stored in the buffer
However, Kim discloses transmitting decompressed data or original data OD to the host #200 (para 0060). The decompressed data or the original data OD is stored in the 8-Kbyte unit buffer (para 0062). Thus, this method is analogous to what has been done by Nam.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of storing compressed data and decompressed data of Nam, to include the method of storing compressed data and decompressed data of Kim. Therefore, the combination discloses determine data chunks to be stored in the buffer among the original data chunks and the compression data chunks based on a size of the compression data chunks; and provide decompression data chunks generated by decompressing the compression data chunks or the original data chunks stored in the buffer to a second external based on the data chunks stored in the buffer.


Claims 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam et al. (US 2020/0067524, hereafter Nam), in view of Kim et al. (US 2012/0203955, hereafter Kim), as applied to claim 3 above, in view of Marulkar (US 2010/0274926)
With respect to claim 4, Nam recites
The memory controller according to claim 3, wherein the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk. (disclosing determining the overall compression ratio associated with a compressed chunk by comparing the size of the pre-compression of a chunk with the post-compression size of the chunk (para 0034)
Nam recites
the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk
But Nam does not explicitly recites 
the compression result information indicates either a positive state in which a size of each compression data chunk is less than that of a corresponding original uncompressed data chunk or a negative state in which the size of the compression data chunk is equal to or greater than that of the corresponding original uncompressed data chunk

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of comparison between a size of each compressed data chunk and a corresponding original uncompressed data chunk of Nam, to include the method of comparison between a size of a block and a corresponding original uncompressed block of Marulkar. Therefore, the combination discloses the compression result information indicates either a positive state in which a size of each compressed data chunk is less than that of a corresponding original uncompressed data chunk or a negative state in which the size of the compressed data chunk is equal to or greater than that of the corresponding original uncompressed data chunk. The person of ordinary skill in the art would have been motivated to apply the modification for comparing compressed data and uncompressed data to determine whether the compression is valid, providing a fine compression method that may screen and select proper data, including data size, for use; and thereby, reduced storage space operation time (Marulka, para 0040))  

With respect to claim 5, the combination of Nam and Marulkar recites
The memory controller according to claim 4, wherein the write controller is further configured to control the buffer so that the corresponding original uncompressed data chunk is stored in the buffer when the compression result information indicates the negative state. 

With respect to claim 6, the combination of Nam and Marulkar recites
The memory controller according to claim 4, wherein the write controller is further configured to control the buffer so that the compressed data chunk is stored in the buffer when the compression result information indicates the positive state. (Nam, disclosing selecting one of multiple data compression algorithms for each of uncompressed data chunk based on at least one performance factor (para 0021); Marulkar, the disclosure of determining whether the compressed data is bigger than uncompressed data suggests that when the compressed data is not bigger than the uncompressed data, that would indicate a positive case (para 0040), then the compressed data would be stored in the buffer #404, and would be written and stored in the remote data storage #180)

With respect to claim 7, Nam recites
The memory controller according to claim 6, wherein: the write controller further comprises a buffer controller configured to generate meta-information about the compressed data chunks that are stored together in the buffer based on the compression result information, and (Nam, disclosing generate and store an indication of a compression algorithm and corresponding compressed data chunk in the buffer #404. The indication of the compression algorithm is utilized with the compressed data chunk, and this process, which is assumed to be controlled by some buffer manager, helps selecting a proper decompression algorithm to decompress the compressed data chunk (para 0031, 0054, and 0058). The indication may be considered as meta-information, which is stored in the buffer #404 based on the algorithm selection that may provide an optimized compression result (para 0021; see also para 0029))
the buffer controller is further configured to control the buffer so that the meta-information is stored in the buffer. (the disclosure of storing the indication in the buffer #404 suggests that the buffer #404 has been controlled by the some buffer manager)

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam et al. (US 2020/0067524, hereafter Nam), in view of Kim et al. (US 2012/0203955, hereafter Kim), and in view of Marulkar (US 2010/0274926), as applied to claim 7 above, in view of Rao et al. (US 2017/0242614, hereafter Rao), and in view of Nakamura (US 2005/0044258)
With respect to claim 8, Nam recites
The memory controller according to claim 7, wherein the meta-information includes at least one of size information of the compression data chunks that are stored in some memory and (disclosing storing an indication of a compression algorithm and corresponding compressed data chunk in the buffer #404 (para 0031, 0054, and 0058), and disclosing the comparison the compression size of the compressed chunk with the pre-compression size of corresponding chunk (para 0034); and that suggests that size information of the compressed data chunks may be stored in some memory)
the decompressed data chunks have been provided to the memory device. (disclosing decompressing the compressed data chunks and providing the decompressed data chunks to the remote data storage #180 (para 0051; fig. 4B and relevant texts)
Nam recites
at least one of size information of the compression data chunks that are stored in some memory
	But Nam does not explicitly recite
at least one of size information of the compression data chunks that are stored together in the buffer
However, Rao discloses a method for storing a size of compressed data in at least one of the buffers (para 0010; see also para 0011), analogous to what has been done by Nam.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for storing size information of Nam, to include the method for storing size information of compressed data of Rao. Therefore, the combination discloses at least one of size information of the compressed data chunks that are stored together in the buffer. The person of ordinary skill in the art would have been motivated to apply the modification for effectively storing compressed data by removing 
Nam recites
the decompressed data chunks have been provided to the memory device
But Nam does not explicitly recite
valid information indicating whether the compression data chunks have been provided to the memory device
However, Nakamura discloses a method for compression, comprising sending out a confirmation when compressed image data has been stored in a backup memory unit #40 (para 0083). The confirmation may be considered as the valid information that indicates the compressed image data have been provided to the backup memory unit #40. Thus, this method is analogous to what has been done by Nam.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for compression and decompression of Nam, to include the method for compression of Nakamura. Therefore, the combination discloses valid information indicating whether the compressed data chunks have been provided to the memory device. The person of ordinary skill in the art would have been motivated to apply the modification for applying the method for keeping track of the process for capturing or transferring image data; and thereby, reducing or minimizing loss of the image data (Nakamura, para 0008))  

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam et al. (US 2020/0067524, hereafter Nam), in view of Kim et al. (US 2012/0203955, hereafter Kim), as applied to claim 2 above, in view of Fukui (US 2009/0122153)
With respect to claim 9, the combination of Nam and Spencer recites
The memory controller according to claim 2, wherein the data compressor further comprises a data decompression engine configured to decompress the compression data chunks to recover the original data chunks, and (Nam, disclosing the data compressor comprises a data compression system #170 that decompresses the compressed data chunks to the original data chunk (para 0052; fig. 4B); Spencer, paras 0036 and 0546; fig. 5 and relevant texts)) the write controller continues compressing and decompressing for data chunks. (Nam, disclosing continuing compress and decompress data chunks of a data stream (para 0041) correspond to one of the multiple compression algorithms (para 0006) 
The combination of Nam and Spencer recites
the write controller continues compressing and decompressing for data chunks 
The combination of Nam and Spencer does not explicitly recite 
to provide decompression completion information to the write controller
However, Fukui discloses a method of a compression and decompression unit #16, comprising an image processing controller #27, which confirms that the image decompression process has ended. That suggests that the decompression mechanism may provide some completion information to the image processing controller #27, and it is based on the some completion information, the image processing controller #27 makes the confirmation (paras 0122-0123). Thus, this method is analogous to what has been done by Nam and Spencer.


With respect to claim 10, Nam recites
The memory controller according to claim 9, wherein the write controller further comprises a buffer controller configured to update valid information of compression data chunks decompressed by the data decompression engine, among the compression data chunks stored in the buffer. (since the method selects one of the multiple compression algorithms for each of the uncompressed data chunks (paras 0006 and 0021); and the compression module #126 may tell an indication of the compression algorithm that has been utilized with the corresponding compressed data chunk in decompressing the corresponding compressed data chunk. That suggests that during decompression, the indication has been updated constantly for compressed data chunks. The indication may be considered as valid information, and therefore, the method appears to update the indication of compressed data chunks decompressed by the data decompression engine, among the compressed data chunks stored in the buffer)

Claims 13-15, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nam  et al. (US 2020/0067524, hereafter Nam), in view of Kim et al. (US 2012/0203955, hereafter Kim), as applied to claims 11, 12, and 18 above, in view of  Marulkar (US 2010/0274926)
With respect to claim 13, the combination of Nam and Marulkar recites
The method according to claim 12, wherein the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk. (disclosing determining the overall compression ratio associated with a compressed chunk by comparing the size of the pre-compression of a chunk with the post-compression size of the chunk (para 0034) 
Nam recites
the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk
But Nam does not explicitly recites 
the compression result information indicates either a positive state in which a size of each compression data chunk is less than that of a corresponding original uncompressed data chunk or a negative state in which the size of the compression data chunk is equal to or greater than that of the corresponding original uncompressed data chunk
	However, Marulkar discloses a method for data compression, comprising determining whether the size of the compressed block is greater than the size of the original uncompressed block, and if it is the case, then one may determine that a negative compression has occurred (para 0040). Thus, this method is analogous to what has been done by Nam.


With respect to claim 14, Nam recites
The method according to claim 13, wherein the storing of a compressed data chunk includes storing the compressed data chunk when the compression result information for that compressed data chunk indicates the positive state. (Nam, the disclosure of comparing a pre-compression size of a data chunk against the post-compression size of that data chunk would provide the compression result information, which may be either positive or negative. When the compression result information is positive, it indicates the post compression size of the data chunk is smaller than the pre-compression size, then the compressed data chunk would be 

With respect to claim 15, Nam recites
The method according to claim 11, further comprising: storing, in the buffer, the decompressed data indicating the compression data chunks have been decompressed; and (disclosing the decompression module #175 may use an appropriate decompression algorithm to decompress the data (para 0031), and the stores the decompressed data in a buffer #404; and that would indicate that the compressed data chunks have been decompressed (para 0031 and 0051; fig. 4B) 
matching data chunk identifiers corresponding to the decompression data chunks provided to the memory device. (disclosing sending the decompressed data chunks to the remote data storage #180 for storage corresponding to the data chunk identifiers (paras 0052, 0057, and 0059; fig. 4B)  
Nam recites
storing, in the buffer, the decompressed data indicating the compression data chunks have been decompressed
But Nam does not explicitly recite
storing, in the buffer, valid information indicating whether the compression data chunks have been decompressed

Nam recites
matching data chunk identifiers corresponding to the decompression data chunks provided to the memory device
But Nam does not explicitly recite
updating the valid information corresponding to the decompression data chunks provided to the memory device
However, Marulkar discloses assigning flags to the compressed data block and the uncompressed data block. It is based on the flags, the SGL may determine whether to perform a compression or a decompression (para 0040). Thus, this method is analogous to what has been done by Nam. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for compression and decompression of Nam, to include the method of assigning flags associated with corresponding 

With respect to claim 19, the combination of Nam and Marulkar recites
The storage device according to claim 18, wherein the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk. (disclosing determining the overall compression ratio associated with a compressed chunk by comparing the size of the pre-compression of a chunk with the post-compression size of the chunk (para 0034)
the compression result information may be used in a comparison between a size of each compression data chunk and a corresponding original uncompressed data chunk
But Nam does not explicitly recites 
the compression result information indicates either a positive state in which a size of each compression data chunk is less than that of a corresponding original uncompressed data chunk or a negative state in which the size of the compression data chunk is equal to or greater than that of the corresponding original uncompressed data chunk

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of comparison between a size of each compressed data chunk and a corresponding original uncompressed data chunk of Nam, to include the method of comparison between a size of a block and a corresponding original uncompressed block of Marulkar. Therefore, the combination discloses the compression result information indicates either a positive state in which a size of each compressed data chunk is less than that of a corresponding original uncompressed data chunk or a negative state in which the size of the compressed data chunk is equal to or greater than that of the corresponding original uncompressed data chunk. The person of ordinary skill in the art would have been motivated to apply the modification for comparing compressed data and uncompressed data to determine whether the compression is valid, providing a fine compression method that may screen and select proper data, including data size, for use; and thereby, reduced storage space operation time (Marulkar, para 0040))

With respect to claim 20, Nam recites
The storage device according to claim 19, wherein the memory controller is further configured to: store the compression data chunk in the buffer when the compression result information indicates the positive state, and store the original data chunk in the buffer when the compression result information indicates the negative state. (Marulkar, disclosing when the compression result indicates the compressed data size is greater than original uncompressed data, that indicates that the compression result information implies the negative state, then the method may store the original uncompressed data in some place, and write the original uncompressed data into a memory, and discards the compressed data (para 0040); Nam, discloses writing data to the remote data storage #180 from one of the buffers #404 (para 0052; fig. 4B and relevant texts). Thereby, the combination may store the original uncompressed data of Marulkar in a buffer #404 of Nam, and from that buffer #404 Nam may send the original uncompressed data of Marulkar to the remote data storage #180 (Nam, figs. 4A-B and relevant texts. See also para 0034). In the case that the compression result information implies the positive state, Nam stores corresponding compressed data chunk in buffer #404 of output queue #413, and writes the compressed data chunk to the remote data storage #108 (fig. 4B and relevant texts))

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137